
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 615
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Fleming submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members who vote in favor of the establishment of a
		  public, Federal Government run health insurance option are urged to forgo their
		  right to participate in the Federal Employees Health Benefits Program (FEHBP)
		  and agree to enroll under that public option.
	
	
		That it is the sense of the House of
			 Representatives that Members who vote in favor of the establishment of a
			 public, Federal Government run health insurance option are urged to forgo their
			 right to participate in the Federal Employees Health Benefits Program (FEHBP)
			 and agree to enroll under that public option.
		
